DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022, has been entered. 

Claim Rejections - 35 USC § 112
The previously noted 35 U.S.C. 112(a) rejection of claims 15, 18, and 21-24 in the withdrawn Office Action dated August 5, 2022, is not reintroduced at this time in view of applicants’ amendments to claim 15.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 15, 18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (hereinafter “D’Evelyn”) in view of U.S. Patent Appl. Publ. No. 2013/0069075 to Fujikura, et al. (“Fujikura”).  
Regarding claim 15, D’Evelyn teaches a crystal substrate which is a substrate comprising a single crystal of group III nitride (see, e.g., the Abstract, Figs. 1-10, and entire reference, including specifically Fig. 1a and ¶¶[0017]-[0023] which teach a crystalline GaN substrate (101)), having
a diameter (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach a GaN single crystal (101) having a diameter of 150 mm (5.9 inches) or more), and
in which c-plane of the single crystal is curved in a concave spherical shape toward inside of the substrate, when a main surface of the substrate is viewed from +c side with a radius of curvature of 15 m or more (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the nitride single crystal (101) has a radius of curvature of greater than 100 meters on the Ga-polar (0001) plane), 
the c-plane of the single crystal has a constant radius of curvature in a region of 80% or more of an area of the main surface viewed in plan view (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which necessarily includes or, alternatively, would be reasonably expected to include substantially the entirety (i.e., 100%) of the first surface (105) since the first surface (105) is described and illustrated as being substantially smooth and continuous; consequently, the disclosed radius of curvature necessarily comprises or would be reasonably expected to comprise more than 80% of the first surface (105) as claimed).  
D’Evelyn does not explicitly teach that the substrate consists of a single domain having a diameter of 4 inches or more.  However, in Figs. 10-11, ¶¶[0109]-[0115], and at least Example 1 in ¶¶[0138]-[0148] as well as elsewhere throughout the entire reference Fujikura teaches an analogous method for the epitaxial growth of a Group III-nitride single crystal on a sapphire substrate by hydride vapor phase epitaxy.  In Fig. 11C Fujikura specifically teaches embodiments in which GaN layers are epitaxially grown on sapphire substrates having a diameter of 150 mm (i.e., 5.9 inches) in order to produce single crystal GaN layers having a radius of curvature of greater than 15 m for a GaN thickness of up to 10 m.  It is noted that the deposited GaN layers are necessarily comprised of a single crystal because they are heteroepitaxially grown on sapphire.  Thus, a person of ordinary skill in the art would look to the teachings of Fujikura and would readily recognize that substrates comprised of single domain GaN epitaxial layers having a diameter of 4 inches or more and a radius of curvature of greater than 15 m may be produced via heteroepitaxial growth on 150-mm-diameter sapphire substrates and would be motivated to, for example, utilize these GaN epitaxial layers as seed crystals in the method of D’Evelyn in order to produce higher quality and larger-sized GaN single crystals for the production of larger quantities of higher quality electronic and optoelectronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 18, D’Evelyn teaches that both a radius of curvature of the c-plane of the single crystal in a-axis direction and a radius of curvature of the c-plane of the single crystal in m-axis direction are 15 m or more (see specifically Fig. 1a and ¶[00017] of D’Evelyn which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] of D’Evelyn which teach an embodiment in which the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters).  
Regarding claim 22, D’Evelyn teaches that a largest dislocation density a largest dislocation density in the main surface is 3×106 / cm2 or less (see, e.g., Fig. 1a and ¶¶[0017]-[0023] of D’Evelyn which teach that the largest dislocation density on the (0001) plane may be greater than about 106 cm-2 which necessarily includes or would be reasonably expected to include a concentration at 106 cm-2 which falls within the claimed range; alternatively, see ).  
Regarding claim 23, D’Evelyn does not explicitly teach that a radius of curvature of the c-plane of the single crystal in a-axis direction is different from a radius of curvature of the c-plane of the single crystal in m-axis direction.  However, in at least ¶[0018] D’Evelyn teaches that the surface (105) of the GaN crystal (101) preferably has a crystallographic orientation that is miscut from the (0001) Ga-polar face by between 0.01 to 5 degrees.  Thus, when GaN heteroepitiaxial growth is performed on a 0.01 to 5 degree miscut single crystal substrate (101) in order to produce a similarly miscut GaN crystal having a diameter of at least 4 inches and a radius of curvature of 50 m or more, the radius of curvature of the c-plane in an a-axis direction will necessarily be different from the radius of curvature in the m-axis direction.  This is necessarily the case because ¶[0102] of the instant application teaches that “the radius of curvature of the c-plane in the seed substrate 21 is different between the a-axis direction and the m-axis direction due to the inclination of the center off-angle.”  
Regarding claim 24, D’Evelyn teaches that each of the radius of curvature of the c-plane of the single crystal in a-axis direction and the radius of curvature of the c-plane of the single crystal in m-axis direction is 25 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters).  


Response to Arguments
Applicants’ arguments filed May 27, 2022, have been fully considered and are persuasive with respect to the previous reliance on U.S. Patent Appl. Publ. No. 2016/0186361 to Koukitu, et al., but they are otherwise unpersuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2013/0069075 to Fujikura, et al. has been introduced to teach that a GaN single crystal substrate having a diameter of 4 inches or more and a radius of curvature of 15 m or more can be produced via heteroepitaxial growth on a 150-mm-diameter (5.9 inch) sapphire substrate.  With respect to applicants’ arguments that D’Evelyn II does not teach or suggest how a boule (120) with a diameter of more than 100 mm can be obtained by HVPE (see applicants’ 8/25/22 reply, pp. 10-11), it is noted that these arguments are not persuasive since they are based upon arguments of counsel rather than factually supported objective evidence.  The teachings of Fujikura show that epitaxial growth of high quality single crystal GaN with a radius of curvature of greater than 15 m can be attained by HVPE growth on 150-mm-diameter sapphire substrates.  It is noted that although D’Evelyn II is not presently relied upon in the instant Office Action, the Examiner reserves the right to reintroduce D’Evelyn II in a subsequent Office Action if necessary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714